 1   Andrew A. August (State Bar No. 112851)
     Kevin F. Rooney (State Bar No. 184096)
 2   STEYER LOWENTHAL BOODROOKAS
      ALVAREZ & SMITH LLP
 3   235 Pine Street, 15th Floor
     San Francisco, California 94104
 4   Telephone: (415) 421-3400
     Facsimile: (415) 421-2234
 5   E-mail:      aaugust@steyerlaw.com
                  krooney@steyerlaw.com
 6
     Attorneys for Plaintiffs and Counter-Defendants
 7   Innovative Bowling Products, LLC and John Jameson
     and Plaintiff David Lynch
 8
     Jonathan W. Hughes, SBN 186829
 9   ARNOLD & PORTER KAYE SCHOLER LLP
     3 Embarcadero Center, Floor 10th
10   San Francisco, CA 94111-4024
     Telephone: (415) 471-3156
11   Facsimile: (415) 471-3400
     Email:        jonathan.hughes@arnoldporter.com
12
     Attorneys for Defendants/Counterclaimants Exactacator, Inc.,
13   James Nesbitt, and Barbara Nesbitt, and Defendants Shelley Rogers,
     John Nakashima, Nakashima Golf, Inc., and Stephen Groom
14
                                          UNITED STATES DISTRICT COURT
15
                                        EASTERN DISTRICT OF CALIFORNIA
16

17
     INNOVATIVE BOWLING PRODUCTS, LLC,                   Case No. 2:19-cv-00177-MCE-AC
18   a Pennsylvania limited liability company, JOHN
     JAMESON, an individual, and DAVID                   Hon. Morrison C. England, Jr.
19   LYNCH, an individual,
                                                         STIPULATION AND ORDER OF
20                                 Plaintiffs,           DISMISSAL WITH PREJUDICE
                                                         PURSUANT TO FEDERAL RULE OF
21            v.                                         CIVIL PROCEDURE 41(a)(1)(A)(ii)

22   EXACTACATOR, INC., a California
     corporation; JAMES NESBITT, an individual;
23   BARBARA NESBITT, an individual; JOHN                Date Action Filed: Jan. 25, 2019
     NAKASHIMA, an individual; STEPHEN                   Trial Date: Not Set
24   GROOM, an individual; SHELLEY ROGERS,
     an individual; NAKASHIMA GOLF, INC., a
25   California corporation,

26                                 Defendants.

27
     AND RELATED COUNTERCLAIM.
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 41(A)(1)(A)(II)                              CASE NO. 2:19-CV-00177-MCE-AC
     1879209.1 - IBP.EXACTACATOR
 1             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs and Counter-
 2   defendants INNOVATIVE BOWLING PRODUCTS, LLC and JOHN JAMESON, Plaintiff
 3   DAVID LYNCH and Defendant and Counterclaimants EXACTACATOR, INC., JAMES
 4   NESBITT, and BARBARA NESBITT, and Defendants JOHN NAKASHIMA, STEPHEN
 5   GROOM, SHELLEY ROGERS and NAKASHIMA GOLF, INC., by and through their counsel of
 6   record, hereby stipulate and agree to dismiss the above-captioned action in its entirety, including
 7   all claims and counterclaims, with prejudice.
 8             SO STIPULATED.
 9   DATED: May 4, 2021                             ARNOLD & PORTER KAYE SCHOLER LLP
10                                                            By: /s/ (as authorized, April 26, 2021)
                                                                  JONATHAN W. HUGHES
11                                                                Attorneys for Defendant and
                                                                  Counterclaimants Exactacator, Inc., James
12                                                                Nesbitt, and Barbara Nesbitt, and Defendants
                                                                  Shelley Rogers, John Nakashima, Nakashima
13                                                                Golf, Inc., and Stephen Groom
14   Dated: May 4, 2021                             STEYER LOWENTHAL BOODROOKAS
                                                         ALVAREZ & SMITH LLP
15
                                                              By: /s/ Andrew A. August
16                                                               Andrew A. August
                                                                 Kevin F. Rooney
17                                                               Attorneys for Plaintiffs and Counter-
                                                                 defendants Innovative Bowling Products,
18                                                               LLC and John Jameson, and Plaintiff David
                                                                 Lynch
19

20                                                                ORDER

21             In accordance with the foregoing stipulation of the parties, and good cause appearing, the

22   above-entitled action is hereby DISMISSED, with prejudice. The matter having been concluded

23   in its entirety, the Clerk of Court is directed to close the file.

24             IT IS SO ORDERED.

25   Dated: May 4, 2021

26

27

28

                                                                    1
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)   Case No.
      1879209.1 - IBP.EXACTACATOR
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    2
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)   Case No.
      1879209.1 - IBP.EXACTACATOR
